On petition for rehearing it is contended that the common law of England rules the case at bar and is supported by numerous decisions recognized by the courts for more than one hundred years. In the original opinion it was pointed out that the contract of insurance then being considered was once controlled by the decisions of this court and not the common law of England. The company selected the terms, provisions and conditions of the contract, and the words by which to express the same, delivered the same, received payments from the assured, *Page 128 
and no fault was found with its provisions until a right of action accrued or a liability developed. In construing written instruments it is fundamental, when doubtful or ambiguous meaning occur, that the same shall be construed against the draftsmen. See Sovereign Camp, W.O.W. v. Lee, 125 Fla. 736, 171 So. 526.
Consideration has been given to the contention that the original opinion is out of harmony with the weight of authority and the holdings of our sister States. We are not able to agree to this conclusion. The question being the construction or interpretation of a contract of insurance where an ambiguity exists, the ruling as expressed in the original opinion is in accord with the decisions of this Court.
The petition for a rehearing is denied.
TERRELL, C.J., and WHITFIELD and CHAPMAN, J.J., concur.
BUFORD, J., concurs specially.
BROWN, J., concurs specially with opinion of Judge Buford.